DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  “the air pipe” lack antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US 20150273603 A1).
In regards to claim(s) 1, Mori discloses ([40]-[45], and Fig. 1) an electrode 4, an electrochemical machining device using the electrode, wherein the electrochemical machining device comprises an electrode 4, a workpiece 100, an electrolyte tank 2, a control portion 8 (provided with a power supply), and a moving mechanism 6/7; an electrolytic solution 12 and the workpiece 100 are provided in the tank 2; the workpiece 100 and the electrode 4 are respectively connected to positive and negative electrodes of the control portion 8; and the electrode 4 is mounted on an electrode driving portion by means of a support frame 5; the electrode driving portion is connected to the control portion 8; the control portion 8 controls the movement of the electrode driving portion.  Mori discloses insulating coating 42 on the cathode 4 ([48]; Fig. 2).
In regards to claim(s) 3, Mori discloses the electrode 4 is of a hollow structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Manhong (Hu Manhong et al.; “Experimental Study on Micro Electrochemical Machining with Hydrophobic Side Insulation Electrode;” Nanotechnology and Precision Engineering, Department of Mechanics and Acoustics, National Institute of Metrology, Beijing 100013, China; State Key Laboratory of Tribology, Tsinghua University, Beijing 100084, China; Vol. 11, No. 4, Jul. 2013) as submitted on Applicant's Information Disclosure Statement on 7 June 2019.
In regards to claim(s) 2, Mori does not explicitly disclose wherein the coating are super-hydrophobic structures prepared by laser scanning or electrochemical deposition or a combination of both.
Manhong pertains to electrochemical machining (title) and is therefore in the same field of endeavor as Mori.  Manhong discloses a coating of super-hydrophobic structures on the outer surface of the cathode (abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Mori with Manhong’s coating of super-hydrophobic structures because such improve the machining accuracy without reducing machining speed (Manhong, abstract).  In regards to the super-hydrophobic structures being prepared by laser scanning or electrochemical deposition, the method by which a device is made does not further limit a product or device claim other than the structures implied.  See MPEP 2113.
In regards to claim(s) 5, Manhong’s coating of super-hydrophobic structures on the outer surface of the cathode are capable of absorbing gas bubbles to form an insulating gas layer.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Trimmer (US 20180001406 A1).
In regards to claim(s) 6, Mori does not explicitly disclose pulsed machining.
Trimmer pertains to electrochemical machining ([1]) and is therefore in the same field of endeavor as Mori.  Trimmer discloses electrochemical machining may proceed in a steady current, pulsed in an on-then-off manner or high-current then low-current manner ([32]).  It would have been obvious to one of .  
Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 4, prior art does not explicitly disclose an electrochemical machining device with super-hydrophobic structure coated, hollow cathode such that gas is introduced into the hollow cathode via an air pump and a gas pump. Mori in view of Manhong teach instant claim 2 as stated above, however there is no further reason in the prior art to add a gas pump to the above combination as Applicant has determined an improved way to insulate the outside of an immersed cathode.  Maeda (US 3284327 A) discloses a gas pump connected to an electrolyte delivery system to deliver admixed gas and electrolyte while electrochemical machining in order to reduce cavitation at the machining area of the bore (col. 5, lines 5-22; Figs. 1, 3a-b).  However, neither of Mori nor Manhong recognize cavitation as an issue and the improved way by Applicant is an unexpected result.  In regards to claim(s) 7, prior art does not explicitly disclose an electrochemical machining device with super-hydrophobic structure coated, hollow cathode such that tiny pores are arranged in the outer surface of the cathode.  While porous cathodes are known in the art, there is no reason or motivation to apply such a feature to a super-hydrophobic structure coated, hollow cathode.  Similarly to claim 4, the unexpected result of a gas-adhered and thus insulated super-hydrophobic structured outer surface of a cathode would not have been obvious to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794